Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is responding to application filed March 25th, 2022. Claims 1-20 are pending in this action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: Fig. 8 contains reference characters “418” and “420” not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 contains the limitation “the shaft and rotor are movable in relation to the stator”, this is indefinite if the movement being claimed is rotational or translational. For the purposes of examination, it has been interpreted that the movement is translation in the axial direction.
 Claims 3, 4, 5, 6, and 9 are rejected due to dependence on claim 2.
Claim 3 contains the limitation “the magnetic field will change as the rotor turns therefore the attraction between the rotor and stator will also change, thus providing the variable gap”, this limitation is indefinite as it contradicts the limitation of claim 2 “at least one spring supporting the shaft, wherein the shaft and rotor are movable in relation to the stator, thus providing the variable gap”. This makes the claim indefinite as to what feature is causing the variable gap.
Claim 4 contains the limitation “blades projecting radially from the rotor, the blades positioned so that fluid flow across the blades will bias the rotor towards the stator, thus providing the variable gap”, this limitation is indefinite as it contradicts the limitation of claim 2 “at least one spring supporting the shaft, wherein the shaft and rotor are movable in relation to the stator, thus providing the variable gap”. This makes the claim indefinite as to what feature is causing the variable gap.
Claims 5, 6, and 9 are rejected due to dependence on claim 4.
Claim 9 contains the limitation “wherein a rotor/stator arrangement”, this makes the claim indefinite whether the arrangement is made of the rotor and stator of claim 4/2/1. For the purposes of examination, it has been interpreted that the largest diameter for the rotor and the stator of claim 4/2/1 is less than or equal to 3 inches.
Claim 15 contains the limitation “the magnetic field will change as the rotor turns therefore the attraction between the rotor and stator will also change, thus providing the variable gap”, this limitation is indefinite as it contradicts the limitation of claim 14 “at least one spring supporting the shaft, wherein the shaft and rotor are movable in relation to the stator, thus providing the variable gap”. This makes the claim indefinite as to what feature is causing the variable gap.
Claim 16 contains the limitation “blades projecting radially from the rotor, the blades positioned so that fluid flow across the blades will bias the rotor towards the stator, thus providing the variable gap”, this limitation is indefinite as it contradicts the limitation of claim 14 “at least one spring supporting the shaft, wherein the shaft and rotor are movable in relation to the stator, thus providing the variable gap”. This makes the claim indefinite as to what feature is causing the variable gap.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Huss et al. (WO 9220131 A2, hereinafter referred to as Huss) in view of Chin et al. (US 5586083 A, hereinafter referred to as Chin) and Tobi (JP 2005016503 A).
Regarding Claim 1, Huss teaches a permanent magnet electric generator (Pg. 1 lines 6-9 teach “the present invention relates to generators of the aforementioned type which have mutual axial flux linkage”) comprising:
a rotor (20) rotatable about a rotational axis, the rotor (20) having a generally planar shape extending in a radial direction generally perpendicular to the rotational axis a distance defining a rotor radius; one or more permanent magnets (42) attached to the rotor for generating a magnetic field (Pg. 13 lines 10-12 teach “permanent magnet rotors 20 and 22 each have opposed first radially extending faces 30”; Fig. 1 exhibits planar face 30 of rotor 20 with permanent magnets 42.);

    PNG
    media_image1.png
    527
    397
    media_image1.png
    Greyscale


a stator (26) having a generally planar shape extending in a radial direction generally perpendicular to the rotational axis a distance defining a stator radius (Pg. 13 lines 17-18 teach “a first radially extending face 32 of the first stator 26”; Fig. 1 exhibits planar shape of stator 26);

    PNG
    media_image2.png
    527
    397
    media_image2.png
    Greyscale

a shaft (24) connected to the rotor (20) and rotatable about the rotational axis, the shaft (24) attached to the rotor (20) wherein both the rotor (20) and shaft (24) are rotatable about the rotational axis (Pg. 13 lines 3-4 teach “first and second permanent magnet rotors 20 and 22 are mounted on a drive shaft 24”), the rotational shaft extending through the stator (26) though not attached thereto (Fig. 3 exhibits shaft 24 extending through stator 26.);

    PNG
    media_image3.png
    313
    357
    media_image3.png
    Greyscale

and a linear distance along the shaft between the rotor and stator that defines a gap (Fig. 1 above exhibits rotor 20 and stator 26 disposed apart along the axial direction, which corresponds to the shaft 24 extension direction.); 
Huss fails to teach a downhole generator.
However, Chin teaches a downhole generator (Col 1. Lines 8-9 teach “downhole drilling assembly”; Col. 11 line 10 teaches “a generator”; Fig. 7B exhibits generator 310 as part of the downhole assembly.).

    PNG
    media_image4.png
    769
    275
    media_image4.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the axial flux generator taught by Huss as the downhole assembly generator as taught by Chin.
	Doing so would result in a lighter weight generator with simpler rotor yoke design (Huss Pg. 1 lines 11-14; Pg. 4 line 32 - Pg. 5 line 10).
Huss in view of Chin fails to teach wherein the gap is variable and resistant to debris buildup.
However, Tobi teaches wherein the gap is variable and resistant to debris buildup (¶ [0025] lines 16-17 teach “the rotor is supported so as to be moveable relative to the stator in the axial direction”; In the incident application, final sentence of ¶ [0024], the ability to reduce and remove debris is caused by the ability to vary the gap between the stator and rotor. Therefore, a generator with a varying gap corresponds to “resistant to debris buildup”.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generator taught by Huss in view of Chin to have an air gap that is variable as taught by Tobi.
	Doing so would result in a reduced start up torque (Tobi ¶ [0094]).

    PNG
    media_image5.png
    109
    977
    media_image5.png
    Greyscale


	Regarding Claim 2, Huss in view of Chin and Tobi teach the generator of claim 1 (see claim 1 above) further comprising at least one spring (94) supporting the shaft (84) (Tobi ¶ [0081] lines 39-40 teach an example of elastic member as “a coil spring which extends helically along a cylindrical surface coaxial with its axis of rotation”), wherein the shaft (84) and rotor  are moveable in relation to the stator, thus providing the variable gap (Tobi ¶ [0079] lines 25-28 teach “elastic member 94 constantly urges the axial force transmitting member 88 toward the front side of the generator 36”, “axial movement of the rotor 62 is performed integrally with the axial force transmitting member 88”; Fig. 6 exhibits elastic member 94 axially supporting the rotor 62 and shaft 84 via force transmitting member 88.).

    PNG
    media_image6.png
    508
    643
    media_image6.png
    Greyscale


	Regarding Claim 3, Huss in view of Chin and Tobi teaches the generator of claim 2 (see claim 2 above) wherein the magnetic field will change as the rotor (62) turns therefore the attraction between the rotor (62) and stator will also change, thus providing the variable gap (Tobi ¶ [0090] lines 38-40 teach “the rotor 62 is in the forward limit. In this state, the air gap 70 is maximum, and thus the magnetic force acting between the stator 60 and the rotor 62 is minimal”, ¶ [0093] lines 10-12 teach “a rotor 62 at a retracted limit. In this state, the air gap 70 is minimal”. The rotation of the rotor and the magnetic field strength are directly caused by the axial force of the working fluid on the rotor, therefore the rotor will not turn without an axial force and a change in the magnetic field strength.).

	Regarding Claim 4, Huss in view of Chin and Tobi teach the generator of claim 2 (see claim 2 above) further comprising blades (80) projecting radially from the rotor (50), the blades (80) positioned so that the fluid flow across the blades will bias the rotor (50) towards the stator (45), thus providing the variable gap (Fig. 3 exhibits lobes 80 extending radially outward of turbine 65. Annotated Fig. 7 exhibits the direction of fluid flows from the rotor 50 side to the stator side 45 of the assembly, therefore, a flow would bias the rotor towards the stator.).

    PNG
    media_image7.png
    715
    267
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    769
    275
    media_image8.png
    Greyscale

	
	Regarding Claim 5, Huss in view of Chin and Tobi teaches the generator of claim 4 (see claim 4 above) wherein the gap increases as fluid flow decreases, thus enabling the debris to be washed from the gap (Tobi ¶ [0090] teaches “the rotor 62 is in the forward limit…the air gap 70 is at a maximum…the starting torque of the rotor 62 of the generator 36, that is, the starting torque of the wind turbine 24 is minimized”; Tobi ¶ [0091] teaches “as the wind power increases…the rotor 62, the axial force transmitting member 88, and the retainer 90 are integrally moved back…and eventually reach the retreat limit.”; Tobi ¶ [0092] teaches “rotor 62 at a retracted limit. In this state, the air gap 70 is minimal”. The operation of Tobi describes a working fluid flow determining the size of the air gap, where at low starting speeds the gap is maximum and at higher speeds the gap is minimal.).

	Regarding Claim 6, Huss in view of Chin and Tobi teaches the generator of claim 4 (see claim 4 above) wherein during a startup, fluid flow is low, the gap (70) is at its maximum, and interaction between the rotor (62) and stator (60) is at a minimum, thus it is easier to start the rotor spinning (Tobi ¶ [0090] teaches “the rotor 62 is in the forward limit. In this state, the air gap 70 is maximum, and thus the magnetic force acting between the stator 60 and the rotor 62 is minimal. As a result the starting torque…is minimized.”).

    PNG
    media_image9.png
    139
    995
    media_image9.png
    Greyscale


	Regarding Claim 9, Huss in view of Chin and Tobi teaches the generator of claim 4 (see claim 4 above) wherein a rotor/stator arrangement including blades, has a maximum diameter of 3 inches (Chin Col 7. lines 41-42 teach “the stator and the rotor have generally the same configuration and dimensions”. Chin Table 1 exhibits preferred dimensions with diameters below 3 inches.).

    PNG
    media_image10.png
    668
    770
    media_image10.png
    Greyscale


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huss in view of Chin and Tobi as applied to claim 1 above, and further in view of Akiki et al. (WO 2018153738 A1, hereinafter referred to as Akiki. All citations made in reference to attached machine translation.).
Regarding Claim 7, Huss in view of Chin and Tobi teaches the generator of claim 1 (see claim 1 above) further comprising a bearing supporting the shaft (Tobi Fig. 6 exhibits radial bearings 92 supporting end portion 78 which is fixed to shaft 82.)

    PNG
    media_image11.png
    506
    664
    media_image11.png
    Greyscale


Huss in view of Chin and Tobi fails to teach two rotors positioned on opposing sides of the stator, the double rotor arrangement balancing the attractions of the rotors to the stator and reducing forces on the bearings.
However, Akiki teaches two rotors (40) positioned on opposing sides of the stator (40), the double rotor arrangement balancing the attractions of the rotors (40) to the stator (20) and reducing forces on the bearings (Fig. 2 exhibits rotors 40 on both sides of stator 20. ¶ [0100] line 673 teaches “the stator is symmetrical with respect to a median plane for the stator, perpendicular to the axis of rotation X of the machine”, the rotors are both identified with reference character 40 indicating they are of the same configuration. With a symmetrical stator between two identical rotors this suggests a balance of magnetic forces.).

    PNG
    media_image12.png
    500
    448
    media_image12.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole generator assembly taught by Huss in view of Chin and Tobi to include a double rotor single stator configuration with an angularly offset second rotor as taught by Akiki.
	Doing so would result in a reduction in torque ripples (Akiki ¶ [0103])

    PNG
    media_image13.png
    65
    779
    media_image13.png
    Greyscale


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huss in view of Chin and Tobi as applied to claim 1 above, and further in view of Kleimaier et al. (DE 102017101962 A1, hereinafter referred to as Kleimaier. All citations made in reference to attached machine translation.).
Regarding Claim 8, Huss in view of Chin and Tobi teaches the generator of claim 1 (see claim 1 above) further comprising a bearing supporting the shaft 
Huss in view of Chin and Tobi fails to teach two stators positioned on opposing sides of the rotor, the double stator arrangement balancing the attractions of the rotor to the stators and reducing forces on the bearing.
However, Kleimaier teaches two stators (10’,10’’) positioned on opposing sides of the rotor (14), the double stator arrangement balancing the attractions of the rotor (14) to the stators (10’, 10’’) and reducing forces on the bearing (Fig. 1 exhibits stators 10’ and 10’’ on either side of rotor 14).

    PNG
    media_image14.png
    536
    662
    media_image14.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole generator assembly taught by Huss in view of Chin and Tobi to include a double stator single rotor configuration as taught by Kleimaier.
	Doing so would result in lower loading on the bearings and an increased stator flux (Kleimaier ¶ [0012]).

    PNG
    media_image15.png
    99
    794
    media_image15.png
    Greyscale


Claims 10, 11, 14, 15, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huss in view of Chin and Tobi.
Regarding Claim 10, Huss teaches a power generation system comprising: 
	an electrical generator (Pg. 1 lines 6-9 teach “the present invention relates to generators of the aforementioned type which have mutual axial flux linkage”);
the electrical generator comprising: 
a rotor (20, 22) rotatable about a rotational axis, a stator (72), a shaft (24) connected to the rotor (20, 22) and rotatable about the rotational axis extending through the stator (72), a linear distance along the shaft between the rotor and stator that defines a gap (Pg. 13 lines 3-4 teach “first and second permanent magnet rotors 20 and 22 are mounted on a drive shaft 24”; Fig. 4 exhibits shaft 24 extending through stator 72. Rotor 20 and stator 76 are exhibited axially disposed, the gap [not shown] exists between rotor face 78 and stator face 74 in the direction of the shaft 24.).

    PNG
    media_image16.png
    560
    403
    media_image16.png
    Greyscale

Huss fails to teach a downhole system, a fluid flow, a generator driven by fluid flow, and wherein the gap is variable; wherein the fluid flow rotates the rotor within the electrical generator and generates electrical power.
	However, Chin teaches a downhole system (Col 1. Lines 8-9 teach “downhole drilling assembly”; Col. 11 line 10 teaches “a generator”) and a fluid flow; wherein the fluid flow rotates the rotor within the electrical generator and generates electrical power (Col. 7 lines 15-17 teach “The flow of drilling mud inside the diverter 68 then is deflected by the turbine 65 causing the rotor 50 to rotate”; Fig. 7B exhibits direction of mud flow, as well as the drive shaft 71 connecting the rotor 50 to the generator unit 310.).

    PNG
    media_image17.png
    769
    275
    media_image17.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generator taught by Huss to be driven by drilling mud in a downhole assembly as taught by Chin.
	Doing so would result recapture power from the mud already flowing through the assembly and allow for powering of other downhole electrical components (Chin Col. 3 lines 61-64; Chin Col. 2 lines 3-5). 
	Huss in view of Chin fails to teach wherein the gap is variable.
	However, Tobi teaches wherein the gap is variable (¶ [0025] lines 16-17 teach “the rotor is supported so as to be moveable relative to the stator in the axial direction”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole generator system taught by Huss in view of Chin to have an air gap that is variable as taught by Tobi.
	Doing so would result in a reduced start up torque (Tobi ¶ [0094])

    PNG
    media_image5.png
    109
    977
    media_image5.png
    Greyscale


	Regarding Claim 11, Huss in view of Chin and Tobi teaches the downhole power generation system of claim 10 (see claim 10 above) wherein the fluid flow that rotates the rotor within the electrical generator is a fluid circulated through a tubular string disposed within a wellbore (Chin Col. 6 lines 15-16 teach “column of drilling mud flowing through the drill string”, this teaches a tube configuration of the drill string. Chin Fig. 1 exhibits drill string 14 as a tube within borehole 18.).

    PNG
    media_image18.png
    660
    436
    media_image18.png
    Greyscale


	Regarding Claim 14, Huss in view of Chin and Tobi teaches the downhole power generation system of claim 10 (see claim 10 above) further comprising at least one spring (94) supporting the shaft (84) (Tobi ¶ [0081] lines 39-40 teach an example of elastic member as “a coil spring which extends helically along a cylindrical surface coaxial with its axis of rotation”), wherein the shaft (84) and rotor  are moveable in relation to the stator, thus providing the variable gap (Tobi ¶ [0079] lines 25-28 teach “elastic member 94 constantly urges the axial force transmitting member 88 toward the front side of the generator 36”, “axial movement of the rotor 62 is performed integrally with the axial force transmitting member 88”; Fig. 6 exhibits elastic member 94 axially supporting the rotor 62 and shaft 84 via force transmitting member 88.).

    PNG
    media_image6.png
    508
    643
    media_image6.png
    Greyscale


	Regarding Claim 15, Huss in view of Chin and Tobi teaches the downhole power generation system of claim 14 (see claim 14 above) wherein the magnetic field will change as the rotor (62) turns therefore the attraction between the rotor (62) and stator will also change, thus providing the variable gap (Tobi ¶ [0090] lines 38-40 teach “the rotor 62 is in the forward limit. In this state, the air gap 70 is maximum, and thus the magnetic force acting between the stator 60 and the rotor 62 is minimal”, ¶ [0093] lines 10-12 teach “a rotor 62 at a retracted limit. In this state, the air gap 70 is minimal”. The rotation of the rotor and the magnetic field strength are directly caused by the axial force of the working fluid on the rotor, therefore the rotor will not turn without an axial force and a change in the magnetic field strength.).

	Regarding Claim 16, Huss in view of Chin and Tobi teaches the downhole power generation system of claim 14 (see claim 14 above) further comprising blades (80) projecting radially from the rotor (50), the blades (80) positioned so that the fluid flow across the blades will bias the rotor (50) towards the stator (45), thus providing the variable gap (Fig. 3 exhibits lobes 80 extending radially outward of turbine 65. Annotated Fig. 7 exhibits the direction of fluid flows from the rotor 50 side to the stator side 45 of the assembly, therefore, a flow would bias the rotor towards the stator.).

    PNG
    media_image7.png
    715
    267
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    769
    275
    media_image8.png
    Greyscale


	Regarding Claim 17, Huss in view of Chin and Tobi teaches the downhole power generation system of claim 14 (see claim 14 above) wherein the gap increases as fluid flow decreases, thus enabling the debris to be washed from the gap (Tobi ¶ [0090] teaches “the rotor 62 is in the forward limit…the air gap 70 is at a maximum…the starting torque of the rotor 62 of the generator 36, that is, the starting torque of the wind turbine 24 is minimized”; Tobi ¶ [0091] teaches “as the wind power increases…the rotor 62, the axial force transmitting member 88, and the retainer 90 are integrally moved back…and eventually reach the retreat limit.”; Tobi ¶ [0092] teaches “rotor 62 at a retracted limit. In this state, the air gap 70 is minimal”. The operation of Tobi describes a working fluid flow determining the size of the air gap, where at low starting speeds the gap is maximum and at higher speeds the gap is minimal.).

	Regarding Claim 18, Huss in view of Chin and Tobi teaches the downhole power generation system of claim 14 (see claim 14 above) wherein during a startup, fluid flow is low, the gap (70) is at its maximum, and interaction between the rotor (62) and stator (60) is at a minimum, thus it is easier to start the rotor spinning (Tobi ¶ [0090] teaches “the rotor 62 is in the forward limit. In this state, the air gap 70 is maximum, and thus the magnetic force acting between the stator 60 and the rotor 62 is minimal. As a result the starting torque…is minimized.”).

    PNG
    media_image9.png
    139
    995
    media_image9.png
    Greyscale

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huss in view of Chin and Tobi as applied to claim 10 above, and further in view of evidence by Agapiou et al. (WO 2018009203 A1, hereinafter referred to as Agapiou.).
Regarding Claim 12, Huss in view of Chin and Tobi teaches the downhole power generation system of claim 10 (see claim 10 above) wherein the fluid flow that rotates the rotor within the electrical generator is fluid produced from a subterranean formation (Chin Col. 7 lines 15-17 teach “The flow of drilling mud inside the diverter 68 then is deflected by the turbine 65 causing the rotor 50 to rotate”. Agapiou Pg. 1 lines 25-28 teach “rotating the drill bit along with the drill string into a subterranean formation to create a well bore through which subsurface formation fluids may be recovered”. This teaches a common component in drilling fluid or drilling mud can be recovered from subterranean formations.).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huss in view of Chin and Tobi as applied to claim 10 above, and further in view of Winslow (WO 2014011175 A1).
Regarding Claim 13, Huss in view of Chin and Tobi teach the downhole generation system of claim 10 (see claim 10 above) wherein the fluid flow that rotates the rotor within the electrical generator is a fluid flow from a pump (Col. 6 lines 7-8 teach “drilling fluid (commonly referred to as “drilling mud”) are pumped from a mud pit”; Col. 7 lines 15-17 teach “The flow of drilling mud inside the diverter 68 then is deflected by the turbine 65 causing the rotor 50 to rotate”).
Huss in view of Chin and Tobi fails to teach the pump driven by a rotating tubular within a wellbore.
However, Winslow teaches the pump driven by a rotating tubular within a wellbore (¶ [0041] lines 34-35 teach “the drive shaft 402 may be a rotating portion of a drill string component”; ¶ [0042] lines 3-5 teach “drive shaft 402 may be used as a source of angular kinetic energy directed to drive the hydraulic pump 210 which circulates the hydraulic fluid through the circuit”; Fig. 4 exhibits the tubular nature of drive shaft 402.).

    PNG
    media_image19.png
    448
    710
    media_image19.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole power generation system taught by Huss in view of Chin and Tobi to include a downhole pump driven by a drill string component as taught by Winslow.
Doing so would result in consistent power generation despite variations in the downhole environment (Winslow ¶ [0045] lines 18-21)

    PNG
    media_image20.png
    117
    696
    media_image20.png
    Greyscale



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Huss in view of Chin and Tobi as applied to claims 10 and 14 above, and further in view of Akiki.
Regarding Claim 19, Huss in view of Chin and Tobi teaches the downhole power generation system of claim 14 (see claim 14 above) further comprising a bearing supporting the shaft (Tobi Fig. 6 exhibits radial bearings 92 supporting end portion 78 which is fixed to shaft 82.)

    PNG
    media_image11.png
    506
    664
    media_image11.png
    Greyscale


Huss in view of Chin and Tobi fails to teach two rotors positioned on opposing sides of the stator, the double rotor arrangement balancing the attractions of the rotors to the stator and reducing forces on the bearings.
However, Akiki teaches two rotors (40) positioned on opposing sides of the stator (40), the double rotor arrangement balancing the attractions of the rotors (40) to the stator (20) and reducing forces on the bearings (Fig. 2 exhibits rotors 40 on both sides of stator 20. ¶ [0100] line 673 teaches “the stator is symmetrical with respect to a median plane for the stator, perpendicular to the axis of rotation X of the machine”, the rotors are both identified with reference character 40 indicating they are of the same configuration. With a symmetrical stator between two identical rotors this suggests a balance of magnetic forces.).

    PNG
    media_image12.png
    500
    448
    media_image12.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole generator assembly taught by Huss in view of Chin and Tobi to include a double rotor single stator configuration with an angularly offset second rotor as taught by Akiki.
	Doing so would result in a reduction in torque ripples (Akiki ¶ [0103])

    PNG
    media_image13.png
    65
    779
    media_image13.png
    Greyscale


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Huss in view of Chin and Tobi as applied to claims 10 and 14 above, and further in view of Kleimaier.
Regarding Claim 20, Huss in view of Chin and Tobi teaches the downhole power generation system of claim 14 (see claim 14 above) further comprising a bearing supporting the shaft 
Huss in view of Chin and Tobi fails to teach two stators positioned on opposing sides of the rotor, the double stator arrangement balancing the attractions of the rotor to the stators and reducing forces on the bearing.
However, Kleimaier teaches two stators (10’,10’’) positioned on opposing sides of the rotor (14), the double stator arrangement balancing the attractions of the rotor (14) to the stators (10’, 10’’) and reducing forces on the bearing (Fig. 1 exhibits stators 10’ and 10’’ on either side of rotor 14).

    PNG
    media_image14.png
    536
    662
    media_image14.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole generator assembly taught by Huss in view of Chin and Tobi to include a double stator single rotor configuration as taught by Kleimaier.
	Doing so would result in lower loading on the bearings and an increased stator flux (Kleimaier ¶ [0012]).

    PNG
    media_image15.png
    99
    794
    media_image15.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2017/079829 A1 teaches a down hole fluid pressure pulse generator with rotation caused by rotor projections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S SCHALLER whose telephone number is (571)272-3890. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STEPHEN SCHALLER/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834